Per curiam:
Howard Harmon ("Harmon") appeals the denial, following an evidentiary hearing, of his Rule 29.15 amended motion for post-conviction relief by the Circuit Court of Jackson County. Harmon was convicted, following a jury trial, of murder in the first degree, section 565.020, robbery in the first degree, section 569.020, and two counts of armed criminal action, section 569.020. In his Rule 29.15 motion, as relevant to this appeal, Harmon claimed that his trial counsel was ineffective for failing to properly object to the testimony of the robbery victim and the sister of the deceased victim. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).